822 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Faysal D. MUHAMMAD, Petitioner-Appellant,v.MICHIGAN CORRECTIONS COMMISSION; Dale Foltz, Warden,Respondents-Appellees.
No. 86-2161
United States Court of Appeals, Sixth Circuit.
May 26, 1987.

W.D. Mich.
AFFIRMED.
ORDER
Before:  KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.


1
The petitioner moves for counsel on appeal from the district court's judgment denying his petition for a writ of habeas corpus.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
A Lansing, Michigan jury convicted the petitioner of larceny and of being a habitual offender.  He received a five to ten year sentence.  He appealed to the state court of appeals, which affirmed the convictions.  The Michigan Supreme Court denied review.


3
The petition raises three issues concerning a res gestae witness and one issue concerning the convictions underlying the habitual offender charge.  The magistrate recommended that the petition be denied for failure to exhaust state remedies.  The district court agreed with the recommendation of the magistrate.  For the reasons stated in the magistrate's report and the district court's opinion, we affirm the judgment of the district court.


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.